Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 1 of 39 PagelD #:1

a

AO 91 (Rev. 11/11) Criminal Complaint AUSAs Barry Jonas, Melody Wells, Tiffany Ardam,
(312) 353-0951

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA OC R
oe OCR. B69
V. MAGISTRATE JUDGE H
UNDER SEAL

THOMAS OSADZINSKI
~ CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
From in or around June 2018 through the present, at Chicago, in the Northern District of Illinois,
Hastern Division, and elsewhere, the defendant(s) violated:
Code Section Offense Description

Title 18, United States Code, Section Attempting to Provide Material Support and
2339B Resources to a Foreign Terrorist Organization

This criminal complaint is based upon these facts:

X_ Continued on the attached sheet.

oS
PHILLIP VIGGIANI

Special Agent, Federal Bureau of Investigation
(FBI)

Sworn to before me and signed in my presence. MA he
Date: November 15, 2019
C* Sidgls Yonkture

City and state: Chicago, Illinois SUNIL R. HARJANI, U.S. Magistrate Judge
Printed name and Title

INTAKE FILED

Nuv 15 2yig/m

Alo Trl :

‘ ac mid
ering GO LIA ANI
SUNILR. m4 LAAN
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 2 of 39 PagelD #:1

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

AFFIDAVIT

I, Phillip Viggiani, being duly sworn, state as follows:

dc lama Special Agent with the Federal Bureau of Investigation, and have
been so employed since approximately January 2016. | am currently assigned to the
Federal Bureau of Investigation’s Joint Terrorism Task Force. As part of my duties
as a FBI Special Agent, I investigate criminal violations relating to international
terrorism, including the provision and attempted provision of material support or
resources to terrorists and foreign terrorist organizations, in violation of Title 18,
United States Code, Sections 2339A and 2339B. As part of my job, I have participated
in the execution of multiple federal search warrants. In addition, I have conducted
numerous investigations involving the use of the Internet, email and social media to
further criminal activity.

2. This affidavit is submitted in support of a criminal complaint alleging
that THOMAS OSADZINSKI has violated Title 18, United States Code, Section
2339B by attempting to provide material support and resources, namely services, to
a designated foreign terrorist organization, namely, ISIS. This affidavit is also in
support of a search warrant of 3950 N Lake Shore Drive #1315, Chicago, Illinois (the
“Subject Premises’), a black Lenovo laptop computer (“the Subject Laptop”), and
a black Samsung 8, assigned telephone number (847) 668-1888 and IMEI:

355989082182846 (the “Subject Phone,” and collectively with the Subject Laptop,
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 3 of 39 PagelD #:1

the “Subject Devices”) for evidence and instrumentalities relating to this criminal
conduct.

3. According to Illinois Department of Motor Vehicles records, THOMAS
OSADZINSKT is 20 years old and his primary residence is at the Subject Premises.
This has been confirmed by recent law enforcement surveillance and communications
with CHS1, as described below. According to OSADZINSKI’s passport, he is a U.S.
citizen who was born in Park Ridge, Illinois. Based upon records provided by a
university, OSADZINSKI is currently a college student.

4. Because this affidavit 1s being submitted for the limited purpose of
establishing probable cause in support of a criminal complaint charging
OSADZINSKI with attempting to provide material support and resources to a foreign
terrorist organization, and related search warrants, I have not included each and
every fact known to me concerning this investigation. I have set forth only the facts
that I believe are necessary to establish probable cause to believe that the defendant
committed the offense alleged in the complaint and that there is evidence and
instrumentalities of the charged offense contained within the Subject Premises and
Subject Devices.

5. The statements in this affidavit are based on my personal knowledge,
training, and experience, information provided to me by other law enforcement
agents, my review of communications between OSADZINSKI and FBI Online Covert
Employees (OCEs) and a Confidential Human Source (CHS1), as well as my review

of publicly available information and other reports and records.
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 4 of 39 PagelD #:1

6. The OCEs and CHS1 have preserved online conversations with
OSADZINSKI. In addition, in-person meetings between CHS1 and OSADZINSKI
were recorded. The majority of the communications were in English but in the limited
instances where Arabic words or phrases were spoken or written, the preserved
conversations have been translated by FBI linguists and summarized in this affidavit
in Italics. The summaries of the conversations do not include all statements made or
topics covered during the course of the conversations. I based the summaries and the
language quoted from the preserved conversations on my review of screenshots of the
online conversations, draft transcripts prepared by FBI personnel, and audio
recordings of in-person meetings. At various points in the affidavit, I also have
included (sometimes in brackets) my interpretation of words and phrases used in the
conversations. My summaries and interpretations are based on the context of the
conversations, events occurring before or after the conversations, information
received from the OCEs and the CHS, my knowledge of the investigation as a whole,
my training and experience, and the training and experience of other law enforcement

officers involved in this investigation.
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 5 of 39 PagelD #:1

SUMMARY OF THE INVESTIGATION

7. As described in more detail below, in or about and between June 2018
through November 2019, OSADZINSKI attempted to provide material support and
resources, specifically services, including expert advice and assistance, to ISIS, a
designated foreign terrorist organization. Specifically, OSADZINSKI designed a
process that used a computer script that directed Social Media Platform 1 bots to copy
and save ISIS official media content in order to help ISIS spread its message and
make its materials more available to its supporters. This process sorted and
categorized large volumes of official ISIS media content according to specified
criteria, and copied it to other Social Media Application 1 environments created by
OSADZINSKI, where they were preserved and could be more conveniently accessed
and disseminated by other users. Without OSADZINSKI’s script, the transfer of
videos from one channel to another must be done manually, by copying each file
individually. This process can take an extensive amount of time, depending on the
media type, size, user internet speed and other factors. OSADZINSKI’s script
eliminated the need to perform these tasks manually.

8. Social Media Platform 1 and social media platforms routinely remove
ISIS media content due to the vidlent nature of the content. ISIS and its supporters
reproduce, save, and disseminate the group’s propaganda material to as wide an
audience as possible in order to recruit and inspire attacks against the United States

and other Western countries. OSADZINSKI’s script automatically and rapidly copies
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 6 of 39 PagelD #:1

and saves voluminous quantities of ISIS media content thereby enhancing the group’s
ability to store and share its propaganda online.

9. Further, OSADZINSKI’s computer script preserved ISIS media content
in a more organized format which allowed Social Media Platform 1 users to more
conveniently access, consume, and disseminate the ISIS media content. For example,
the defendant’s computer script allowed consumers to choose media by resolution.
Thus, people with slower internet connections could find and view lower resolution
(smaller file size) videos and people with faster internet connections could find and
view higher quality videos.

10. OSADZINSKI shared his script with individuals whom he believed to be
ISIS supporters and members of pro-ISIS media organizations, but who were in fact
OCEs and a CHS, and instructed them on how to use the script. In addition,
OSADZINSKI stated that he wanted to teach other ISIS supporters to use the same
preservation and copying process.

Social Media Platform 1

 

11. Based on my training and experience, I have learned that Social Media
Platform 1 is a mobile and desktop messaging application. It can be used on
smartphones, such as Apple iOS and Google Android devices, and on laptop and
desktop computers, by users, to send messages and media to each other.

12. To sign up for Social Media Platform 1, a user must provide a phone
number. Social Media Platform 1 verifies the phone number through a text message

sent to the phone number. Social Media Platform 1 users can also select a username
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 7 of 39 PagelD #:1

but are not required to. Usernames are unique, meaning only one user can have a
given username at one time. Specifically, usernames and display names can be
changed at the discretion of the user, however, an account ID remains the same no
matter the username. Social Media Platform 1 users can find other users by searching
for the username or by using the known phone number of a user. However, users
cannot view the phone number associated with a username, unless specifically
allowed for by a given user’s privacy settings. Users can also select a display name,
such as a first and last name. Display names are not unique.

18. Social Media Platform 1 offers a variety of communication methods for
its users, including individual as well a multi-user chat environments. Social Media
Platform 1 further touts high quality encryption and communication security:

a. Chats. Users on Social Media Platform 1 can communicate with
each other through chats. They can send each other text messages, photos, videos,
any files, and make voice calls.

b. Secret Chats. Secret chats use end-to-end encryption, which
means only the sender and recipient have the ability to view the content of the chats.
These secret chats also disappear and can be set to self-destruct.

c. Groups. Social Media Platform 1 allows collections of users to
communicate with each other in chat rooms called groups. Groups may be invitation
only. Groups may be public or may be invitation only. Within groups you can interact
within in the group and see whose account relates to who. Members are categorized

as subscribers and only the administrator can post in the chat, often used as a location
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 8 of 39 PagelD #:1

for broadcasting to a larger number of subscribers, as well as giving the ability to
cloak the identity of the poster. These rooms are not a forum for conversation.

d. Bots. Social Media Platform 1 further offers the use of bots, which
are third-party applications which can be customized to perform a wide variety of
tasks.

14. Individuals who post pro-ISIS media content frequently have their
social media accounts suspended or deleted for violating terms of service. According
to public announcements made by Social Media Platform 1, as well as its terms of
service, Social Media Platform 1 prohibits, inter alia, the use of its service to send
spam and promote violence. I understand that Social Media Platform 1 may remove
publicly available content that promotes violence, but it does not remove private
content.

The Islamic State Of Iraq And Al-Sham

15. On October 15, 2004, the United States Secretary of State designated
al-Qa’ida in Iraq, then known as Jam’at al Tawhid wa’al-Jihad, as a Foreign Terrorist
Organization under Section 219 of the lLnmigration and Nationality Act and as a
Specially Designated Global Terrorist under section 1(b) of Executive Order 13224.

16. On May 15, 2014, the Secretary of State amended the designation of al-
Qa’ida in Iraq as a FTO under Section 219 of the Immigration and Nationality Act
and as a Specially Designated Global Terrorist entity under section 1(b) of Executive
Order 13224 to add the alias Islamic State of Iraq and the Levant (“ISIL”) as its

primary name. The Secretary also added the following aliases to the Foreign Terrorist
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 9 of 39 PagelD #:1

Organization listing: The Islamic State of lLraq and al-Sham (“ISIS,” which is how the
FTO will be referenced herein), the Islamic State of Iraq and Syria, ad-Dawla al-
Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and Al-Furqan
Establishment for Media Production. On September 21, 2015, the Secretary added
the following aliases to the Foreign Terrorist Organization listing: Islamic State,
ISIL, and ISIS.

17. On or about March 21, 2019, the Department of State amended the
terrorist designations of the Islamic State of Iraq and Syria (ISIS) to include Amaq
News Agency, Al Hayat Media Center, and other aliases, pursuant to Section 219 of
the Immigration and Nationality Act, and as a Specially Designated Global Terrorist
(SDGT) under Executive Order 13224. According to the State Department, Amaq
News Agency and Al Hayat Media Center are two media wings of ISIS. Amaq News
Agency is part of the terrorist organization’s propaganda apparatus, and is used for
claiming responsibility for ISIS or ISIS-inspired attacks, spreading terrorist
messages online, and recruitment. Al Hayat Media Center is ISIS’s multilingual
media outlet and is also used for recruitment purposes.

18. To date, ISIS remains a designated Foreign Terrorist Organization.

19. According to the National Counter Terrorism Center (“NCTC”), Abu
Bakr al-Baghdadi, who was killed on October 26, 2019, was the leader of ISIS.
Further, according to NCTC, in April 2018, al-Baghdadi declared that his group was
operating in Syria and changed its public name to the Islamic State of Iraq and the

Levant.
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 10 of 39 PagelD #:1

20. Based on my training and experience, I am aware that ISIS and other
FTO’s have official “media” components that produce and disseminate official
communications. For example, I know that the media components of ISIS have
produced high quality videos in order to inspire others to commit violence in the name
of ISIS, to recruit individuals to join ISIS, and to terrorize citizens living in the United
States and other countries. ISIS’s official media components include Al-Furqan
Foundation for Media Production and its subsidiaries Al Itissam Media and Al Ajnad
Media Foundation, Al Hayat Media Foundation, Al Bayan Radio, Al Naba and Amaq
News Agency.

21. Based on my training and experience, I am aware that ISIS uses its
respective “media” components to, among other things:

a. Recruit fighters and other personnel including doctors, nurses,
and engineers, among other roles and professions;

b. Solicit donations and other financial support;

c. Call for attacks in the West and against other governments and
civilian populations deemed enemies of ISIS;

d. Intimidate governments, private entities and civilians that do not
share ISIS’s violent jihadist philosophy; and

e. Claim responsibility for terrorist attacks.

22. Based on my training and experience, I am also aware that ISIS
members have used Social Media Platforms, video-sharing sites, blogs and other

internet-based sites and applications to distribute their official communications
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 11 of 39 PagelD #:1

inexpensively, safely, and broadly. In addition, I am aware that ISIS and other
foreign terrorist organizations use these online tools to communicate (publicly and
privately) with sympathizers and potential recruits, and to distribute their respective
messages to legitimate media outlets, in order to draw attention to the organizations,
recruit new members, raise money and promote violent jihad, all in an effort to carry
out the terrorism-related goals of the organizations.

Pro-ISIS Media Organization 1

 

23. Based on my training and experience, I know that Pro-ISIS Media
Organization 1 is an unofficial pro-ISIS media organization that creates pro-ISIS
media content, which it distributes online, including on Social Media Platform 1. Law
Enforcement Agents have reviewed some Pro-ISIS Media Organization 1 content
posted on Social Media Platform 1, which includes violent videos, instruction manuals
on how to build Weapons of Mass Destruction, Improvised Explosive Devices, and
chemical toxins for use against Western society.

Pro-ISIS Media Organization 2

 

24. Based on my training and experience, I know that Pro-ISIS Media
Organization 2 is an unofficial pro-ISIS media organization. Law enforcement agents
have reviewed some content produced by Pro-ISIS Media Organization 2, which
includes media content promoting terrorist attacks in the West and detailing the use
of biotoxins in conducting terror attacks.

25. Based on my training and experience, I know that Online Magazine 1 is
an unofficial pro-ISIS magazine that aggregates content from multiple pro-ISIS

media production groups including Pro-ISIS Media Organization 2. I have reviewed
10
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 12 of 39 PagelD #:1

issues of the Online Magazine 1 and its contents include promoting attacks against

Western countries, specifically, the United States. Online Magazine 1 also contains

original content solicited from readers such as opinion pieces, articles of support for

ISIS, infographics promoting ISIS videos, and advocacy for terrorist attacks.
OSADZINSKI Communicated with OCE1

26. On or about June 6, 2018, OSADZINSKI, using Account 1,! posted in a
Social Media Platform 1 pro-ISIS chatroom called “Weapons,” a picture of
instructions for manufacturing TATP. Based on my training and experience, I know
that TATP is a highly unstable explosive used by terrorist organizations to commit
attacks. OSADZINKSI asked if anyone in the chatroom had the video that went with
the TATP instructions. OSADZINSKI and others in the chatroom discussed security
measures to take while acquiring TATP ingredients and tips for handling explosives
ingredients. Later in the conversation, OSADZINSKI described a video that was
officially released by ISIS with English subtitles on how to make a chemical explosive
in a kitchen.

27. On or about June 6, 2018, OCE1 responded to OSADZINSKI’s post
about TATP. After exchanging greetings, OCE1 sent OSADZINSKI a screen capture
of the TATP instructions OSADZINSKI had previously posted in the chatroom. OCE1
warned OSADZINKSI to be careful with the TATP instructions, due to the instability

of the ingredients. In response, OSADZINSKI stated that “i will be doing studying.

 

1 On or about May 10, 2019, OSADZINSKI told CHS1 that Account 1 was the moniker he
used on Social Media Platform 1.
11
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 13 of 39 PagelD #:1

yes. 1 think it will be some time before 1 try anything.”2 Based on the content and
context of this conversation and my conversations with OCE1, I understand that
OSADZINSKI meant that it would be “some time” before he tried to commit an act of
violence using the TATP instructions. OCE1 asked if OSADZINSKI was studying for
school and OSADZINSKI replied “for jihad” and added a smiley face emoji.
OSADZINSKI further stated that the “mukharabat” knew who he was and that
“hijrah will be very hard.” Based on the context and content of the conversation and
the FBI’s previous attempt to interview OSADZINSKI in March 2018, I believe
OSADZINSKI meant that he thought the FBI was watching him.

28. Onor about June 29, 2018, OCE1 reached out to OSADZINSKEI to follow-
up on the June 6, 2018 conversation. OSADZINSKI informed OCE1 that he had “to
stay passive for now because of mukhabarat” watching him and that, he “can’t get in
contact with the brothers. For now.” OSADZINSKI also said that [there is a]
“slanderous rafid? whore with American mukhabarat intelligence.... they have 5+
agents surveilling me.” OCE1 asked if OSADZINSKI could fight them, to which
OSADZINSKI replied “if I must I will attain shahadah® .... inshaAllah. i know a

brother in contact with IS media department... if1 do it there will be an isdar.”6 OCE1

 

2 Quoted language is provided as originally written, without corrections for spelling and
grammar.

3 Mukharabat is an Arabic term for state security and intelligence services. Hijrah is
commonly used to refer to an individual’s journey to ISIS-controlled territory.

4 Rafid is an Arabic term which translates to ‘rejecter,’ and is often used by Sunni extremists
as a pejorative epithet for Shrite Muslims.

5 Shahada is an Arabic term for the Muslim profession of faith. Based on the content and
context of this conversation and my conversations with OCE1, I understand that
OSADZINSKI meant Shaheed, which is an Islamic term for martyrdom.

5 Tsdar is an Arabic term for a news announcement.

12
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 14 of 39 PagelD #:1

asked OSADZINKSI if he had weapons. OSADZINSKI replied that he had a sharp
knife and that he knows “some brothers with guns but I prefer the kalashnikov’...
any American employee will not be innocent...the agents who follow me...”
OSADZINSKI went on to state that he knows a person that could get him a
“slock17...9mm hollow tip FMJ armor piercing rounds.”8 Later in the same
conversation, OSADZINSKI told OCE1, “I am doing a lot of reading...like explosive
making...once I get my gun and explosive belt, the mukhabarat will never get me.”
OSADZINSKI Communicated with OCE2°

29. On or about February 7, 2019, the user of Social Media Platform 1
Account 2, later identified as OSADZINSKI!®, contacted Pro-ISIS Media
Organization 1. OCE2, who portrayed himself as a member of Pro-ISIS Media
Organization 1, responded to the message. OSADZINSKI’s contact was unsolicited,
and at the time OSADZINSKI contacted the OCE account, OCE2 was unware of
OSADZINSKI’s identity.

30. When OSADZINSKI reached out to Pro-ISIS Media Organization 1,

OSADZINSKI identified himself as having previously written an article for Online

 

7 A Kalashnikov is an automatic rifle, more commonly known as an AK-47.

8 ¥MJ, or Full Metal Jacket, is a small arms projectile round.

® The persona used by OCE2 was initially used by a CHS. Shortly after OSADZINSKI and
the CHS began communicating, OCE2 took over the persona. For purposes of this complaint,
the persona will be referred to throughout as OCE2.

10 On or about March 2, 2019, Account 2 sent OCE2 a link to a YouTube video. Based on
physical surveillance and state issued identification, I am familiar with OSADZINKI’s
appearance. I reviewed the video and recognize that the video shows OSADZINSKI
performing shahada, or accepting Islam as his faith.

18
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 15 of 39 PagelD #:1

Magazine 1!! titled “A Message of Inspiration to the Mujahideen: Fighting the
American Crusader soldiers and their puppets”. OSADZINSKI requested to be added
to a specific Pro-ISIS Media Organization 1 group.

31. On or about February 9, 2019, OCE2 told OSADZINSKI he would be
added to the group of members for Pro-ISIS Media Organization 1. In response,
OSADZINSKI sent a picture to OCE2 of two individuals embracing, with the ISIS

flag in the top right corner, along with an ISIS flag with a heart graphic overlay.

 

OSADZINSKI Translated Pro-ISIS Articles
32.  Onor about February 10, 2019, OSADZINSKI told OCE2 in Arabic, “7
know English well. If you need help tell me...” Based on my training and experience,
and the context of the conversation, I believe OSADZINSKI was offering to help Pro-
ISIS Media Organization 1 by translating from Arabic.
338. On or about February 13, 2019, OSADZINSKI told OCE2 that he was
working with Individual 2, another ISIS supporter, who had asked OSADZINSKI to

translate pro-ISIS videos from Arabic to English for Pro-ISIS Media Organization 2,

 

11 T have reviewed issues of Online Magazine 1, which is self-described as an “unofficial
magazine that aims at disseminating the spirit of interactions between the supporters of the
Islamic Caliphate.” It includes jihadist propaganda and threats to the West. It also contains
articles in Arabic and English. One issue states Online Magazine 1 is run by a group of
Islamic State supporters and numerous pro-ISIS foundations.

14
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 16 of 39 PagelD #:1

and who OSADZINSKI described as “100% not mukhabarat.”!2 During a later
conversation, on or about March 18, 2019, OSADZINSKI explained how he became
involved with Pro-ISIS Media Organization 2, OSADZINSKI stated “I met
[Individual 2] and they needed one english speaking brother. after we trusted each
other then he gave me work to do and alhamdulillah I am part of it 1.5 years ago i
met him.”

34. On or about February, 18, 2019, OSADZINSKI sent OCE2 links to a
YouTube video titled, “ISIS operate freely in Iraq, and Security Forces unable to
follow!!” and “TO THE CRUSADER STATE OF RUSSIA.” I have reviewed “TO THE
CRUSADER STATE OF RUSSIA”. The video celebrated a deadly attack in Russia.
OSADZINSKI told OCE2 that he had “presented translations to them.” Based on my
viewing of the video, and the context of the conversation and comments made by
OSADZINSKI, it is my understanding that OSADZINSKI had given translations of
these videos to Pro-ISIS Media Organization 2.

35. On or about February 24, 2019, OCE2 asked OSADZINSKI if he still
translated for Pro-ISIS Media Organization 2. OSADZINSKI responded “Yes, thanks
be to God.” OSADZINSKI then sent OCE2 files containing translations of portions of
a Pro-ISIS Media Organization 2 video called “Holding firm to the Pledge 2,” and
stated, “I edited the translation for this one.” I have reviewed the video, which
appears to have been produced by Pro-ISIS Media Organization 2, and consulted with

FBI linguists. It contains footage of ISIS fighters, battle footage and includes an

 

12 Individual 2 was not working for the United States government and was not acting at the
direction of the United States government.

15
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 17 of 39 PagelD #:1

Arabic-language voiceover calling for ISIS fighters and supporters to stand together
against the West. During the same conversation, OSADZINSKI said, “if you need any
help I will help too”... “sometimes I am busy with school, but jihad is always more
important than relaxing and games.”
OSADZINSKI Discussed Attacks

36. On or about March 2, 2019, OSADZINSKI talked to OCE2 about
military recruiters and Selective Service Registration. OSADZINSKI advised OCE2
he would never be picked up for military service because he is on the “terrorist watch
list...if they pick me...[eyeball emoji] [car emoji] [dynamite emoji].” Based on the
context in which the emojis were used, I understand that OSADZINSKI meant that
if he was ever drafted by the U.S. military, he would commit a car bombing attack.

37. During the same conversation, OSADZINSKI discussed Nidal Hassan,
the Fort Hood shooter, with OCE2. OSADZINSKI stated “there was one Mujahid who
did this...he joined the American army and killed 12 of them on their base.”
OSADZINSKI subsequently sent a link to a Wikipedia article on the shooting.
OSADZINSKI stated, “I keep thinking about it leaving the dunya! is hard...I do jihad
in media but the sword is the other part.” He also stated that he needed “the sword
but I also want a wife and kids and to raise children that will be slaves of

Allah...before I ever do istishadi.”!4 OSADZINSKI concluded, “if they ever come to

 

13 Dunya refers to the temporal world, or life on earth, as opposed to the eternal spiritual
realm.
14 Tstishadi is a reference to martyrdom operations.

16
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 18 of 39 PagelD #:1

arrest me by Allah, I will make dawah!* with the sword. I will never go to their false
man made court.” OCKE2 asked for clarification from OSADZINSKI, and
OSADZINSKI posted emojis of a knife and two crossed swords. OSADZINSKI stated,
“In sha Allah it won’t happen but if Allah wills it, I will make the jihad.”

38. On or about March 4, 2019, OSADZINSKI spoke with OCE2 on Social
Media Platform 1. OSADZINSKI asked OCE2 if he/she knew OSADZINSKI did the
voice for Pro-ISIS Media Organization 2. OSADZINSKI then forwarded a video
produced by Pro-ISIS Media Organization 2, titled “The Fighting Has Just Begun.”
The video urges Muslims to “return the flames of war into the countries of aggressors”
and includes a song urging the viewer to “go and answer the call, don’t spare none,
kill them all, it is now time to rise, slit their throats watch them die.” In the video, a
narrator is heard delivering commentary in English, which concludes with the
following:

...To break the pride of the crusaders is an obligation until they follow

the orders of the mujahideen!¢ and halt their aggression. We invite you,

our muwahhid!’ brother, to return the flames of war into the countries

of the aggressors. Just as the planes of the crusaders burnt the homes

of Muslim residents in Iraq and Sham,'§ the Muslim in their lands will
retaliate with an equivalent strike.

39. I have reviewed the video and the narrator speaks English with an
American accent. Further, based on my training and experience and conversations

with other law enforcement officers, I believe that the narrator used a voice

 

15 Dawah means to invite, call or summon another. The term is often used to describe when
Muslims share their faith with others, and acts include charity and proselytization.

16 Mujahideen are Jihadist fighters.

17 A muwabhid is a person who witnesses to the oneness of God.

18 Sham is a historical term referring to the greater Syria region.

17
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 19 of 39 PagelD #:1

modulator to alter the tenor of his voice. The video was produced by Pro-ISIS Media
Organization 2, and contained a montage of stock news footage, ISIS battle scenes
and executions.

40. Immediately after sending the video to OCE2, OSADZINSKI stated, “I
did the voice,” referring to the English-language narrator, and that he had done
voiceover work both for jihad and for the Islamic State.

41. Between March 24 and 30, 2019, OSADZINSKI sent OCE2 pictures and
videos of himself using wires and tools to solder his airsoft pistol.19 OCE2 asked
whether or not OSADZINSKI was building a bomb. OSADZINSKI replied “I want to
learn how. I was fixing my gun.”

42. On or about March 31, 2019, OSADZINSKI contacted OCE2 on Social
Media Platform 1, where OSADZINSKI asked, “akhi. do you think you have a guide
to make a detonator?” OSADZINSKI explained he wanted the guide because “I want
to study it and practice making them so 1 know.” OSADZINSKI expressed his concern
over the use of acetone peroxide based explosives, stating “the acetone and peroxide
ones. they are not safe, right? they can explode from heat and they become less
powerful after a long time.” OSADZINSKI further stated with regard to his own
readiness to use such explosives, “I am thinking about it but I don’t want to do
martyrdom operation and I don’t want to be caught in sha Allah... I saw Baghuz?°

and it made me hate this country. I can’t sit in the chair while muslims are dying.”

 

19 An airsoft gun is a realistic replica gun system that shoots plastic bullets using air power.
20 Based on open source information, I know that Baghouz was an ISIS stronghold in Syria
and was taken over by US, Kurdish and European Union forces in 2019.

18
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 20 of 39 PagelD #:1

Additionally commenting on the “mukhabarat” [security and intelligence services],
OSADZINSKI stated, “and if I am ever caught they won’t arrest me. I will be a
shahid?! before they ever capture me.” Based on my knowledge and experience, I
believe OSADZINSKI meant that he would use violence against law enforcement
officials, potentially resulting in his death, should they attempt to arrest
OSADZINSKI.

OSADZINSKI Began Developing An Operating System for ISIS Supporters

43.  Onor about March 27, 2019, OSADZINSKI told OCE2 on Social Media
Platform 1, “I will began a new and very valuable project I will be developing a custom
gentoo linux?? version designed for ansar [ISIS supporters] it can run on any
computer and will be very lightweight, fast, and secure.” Based on university records,
I know OSADZINSKI has taken several collegiate level computer science classes, to
include: Python for Programmers,?? Information Systems, Applied Networks and
Security, and Computer Science I and II.

44, OSADZINSKI then sent OCE2 a link to a group chat, stating, “I will
post updates here for trusted brothers only.” OSADZINSKI clarified he was working
on the project “by myself. It will be very secure, in sha allah it will only browse [Social
Media Platform 1]. When there are less things installed the operating system is

harder to hack.”

 

21 Tslamic reference for martyr, or martyrdom.

22 Gentoo Linux is a free computer operating system that is a highly customizable version of
Linux, and “Linux” is a free computer operating system, that provides a wide range of
functionalities.

23 Python is a computer programming language.

19
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 21 of 39 PagelD #:1

45.  Onor about April 10, 2019, OCE2 advised OSADZINSKI of the existence
of a group planning an operation in the West, who needed assistance in translating
instructions on how to manufacture explosives, and asked whether OSADZINSKI
would be interested in helping. OSADZINSKI responded, “I will do it” and OCE2
provided contact information for OCE3 to OSADZINSKI.

OSADZINSKI Communicates with OCE3

 

46. On or about April 11, 2019, OSADZINSKI informed OCES8 he used a
Linux-based version of Microsoft Word. OSADZINSKI told OCE3, “I love learning
about computers akhi. theyre very useful for jihad.”

47. On or about May 1, 2019, OSADZINSKI and OCES discussed how
OSADZINSKI could use his computer skills to help ISIS. OSADZINSKI sent OCE3 a
video of OSADZINSKI’s computer screen entitled “building the first version,” which,
based on the training and experience of knowledgeable law enforcement officers,
appeared to depict a Linux-based Operating System (OS) under development.
OSADZINSKI stated the OS would be “available for the ansar to use soon,” and
described certain technical specifications along with features which would
distinguish it from other Linux-based systems and prevent exploitation by “crusader
intelligence agencies.” Based on the context of the conversation I understand “prevent
exploitation by intelligence agencies” to mean that he was designing the operation
system in a manner that would shield the operating system from law enforcement.
OSADZINSKI added, “It is hard work and a lot of studying but bithnillah swt [Allah

willing] I can make something useful.” In the same exchange, OSADZINSKI further

20
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 22 of 39 PagelD #:1

4

advised OCE3 that in the meantime, OCE8 should use a specific operating system
known for its security features along with other anonymization and encryption
measures for any activity by OCE3 on [Social Media Platform 1]. OSADZINSKI
further spoke about creating a guide for “trusted brothers.”

48. During the same conversation, OSADZINSKI sent OCES three different
file versions of a video titled, “The Fighting has just begun,” described above,
confirming in response to OCK3’s inquiry as to whether OSADZINSKI had
contributed vocal narration to the video.

OSADZINSKI Described ISIS Media Project to OCE2

49. On August 7, 2019, on Social Media Platform 1, OSADZINSKI told
OCE2 “[I] did make something...I forgot to show you,” and sent a screenshot depicting
computer file folders labeled in Arabic with the names of various ISIS Wilayat.?4

OSADZINSKI said these are, “all publications from all wilayah.”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eC
LD Pam fae (TE JD (ED ae aD =
may _ as oem a amet —a === — as
pene tere my ashy ity, Hoel ity at hy Bebe ty wot,
Ls es o_o, — ani, a
seothty my BAY satay brs, Barty Badd skis Series
——, —— ay —  “—— ——,
why wea wee ey deity ah, atety hey, iy
ps a aa — —_ —_ ans i am
= i —
ches Wty pkey wae Tels le diy ey sob hy aS Shy an ty dre hy

 

 

 

 

24 Wilayah is Arabic for province, which OCE2 understood to be a reference to provinces of
ISIS. According to my training and experience, Islamic State territory is organized into
Wilayat. Official ISIS media publications are often labeled according to the particular
province where the footage and/or content originated.

21
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 23 of 39 PagelD #:1

50. OSADZINSKI said “I made my own python scripts to organize
everything,” and sent a sample of computer code stating, “1 coded this... 1t organizes
the channels.” OSADZINSKI then sent two Social Media Platform 1 channel
invitations to OCE2. OSADZINKI said the first channel was “original,” which OCE2
understood to mean the channel had been created by someone else. OSADZINSKI
characterized the second channel as [the] “channel I made with the script.” OCE2
joined both channels and saw that the “original” channel (“ISIS Channel 1”) contained
a large volume of official ISIS media releases, including Al-Furgqan media content, of
various file sizes. OCE2 also observed that the High Definition (HD) versions of the
ISIS video from ISIS Channel 1 were being quickly and automatically added to the
channel OSADZINSKI “made with the script” (“ISIS Channel 2”). OSADZINSKI
explained that all of the publications that the script was copying to ISIS Channel 2
were “HD only,” adding he [OSADZINSKI]] had “downloaded the entire channel [ISIS
Channel 1] and organized it.” OSADZINSKI further explained he had made an offline
archive to house media content produced by official ISIS media outlets such as Al-
Furqan and itsam. OSADZINSKI said he intended to “spread it everywhere.” Based
on my training and experience, I know itsam is in reference to the ISIS-associated Al-
T'tisam Media Foundation, and Furgan is in reference to the Al-Furqan Media
Foundation.

51. On or about August 7, 2019, OCE2 and OSADZINSKI engaged in the
following conversation regarding OSADZINSKTs python script:

OCE2: what you are going to do with the offline archive akhi?

22,
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 24 of 39 PagelD #:1

OSADZINSKI: my internet speed is very fast
OSADZINSKI: spread it everywhere

OSADZINSKI: there are websites where kuffar [non-believer] can watch
combat footage

OSADZINSKI: they like to watch dawla videos

OSADZINSKI: but they cant access them much

OSADZINSKI: so in sha Allah i will give them access

52. In the same conversation, OSADZINSKI and OCE2 discussed
preserving and accessing ISIS media content:

OSADZINSKI: they like to watch combat footage

OSADZINSKTI: i will send the PM [private message] for the torrent

OSADZINSKI: do you know torrent?

OCE2: oh ok. you gonna PM torrent link on sites like reddit?

OSADZINSKI: yes in sha Allah

OSADZINSKI: many people want them.. but reddit banned me before for
posting dawla video

OCE2: 1 know torrent a little but not much.

OSADZINSKI : it makes it so nobody can take it down

OSADZINSKI: they can tell mukhabarat and mukhabarat can only watch
OSADZINSKI: they cannot stop it

OCE2: Alhamdulillah [Thanks be to God]

OSADZINSKI: because i use a VPN and the VPN never stops

OSADZINSKI: bithnillah amrika [America] cannot do anything

23
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 25 of 39 PagelD #:1

53. During the same conversation, when discussing operational security of
the media content, OSADZINSKI stated, “i will also encrypt the files[.] so
mukhabarat cannot read them[.] the media jihad will never end...now I am making
as much jihad as possible.”

54. During the same conversation, OSADZINSKI told OCE2 to use a
program that securely deleted computer files:

“if you dont have encryption|[.] download the program BleachBit[.] it can
securely delete files ... because akhi let me tell you[.] when you delete a
file in windows, and then it is in the recycle bin, and then you empty the
recycle bin, the mukhabarat can still find that file[.] but if you delete the
file with bleachbit, the program overwrites the part of your harddrive
with 0 data[.] and the mukhabarat can never get it again[.] ansar [ISIS
supporters] recommend this program if you use windows and dont use
encryption|[.]”

“Operation: Heralds Of The Internet”

 

55. Onor about August 16, 2019, OSADZINSKI told OCE2 on Social Media
Platform 1, “1 will start programming what we need,” and then provided a link to a
Social Media Platform 1 chat room before stating, “I finished furqan and I am writing
a document which teaches it.” Based on my training and experience and
conversations with OCE2, I believe that OSADZINSKI meant that he had finished
copying materials produced by the Al Furqan Media Foundation and was creating a
document that would teach others how to use OSADZINSKI’s script.

56. On the same day, OSADZINSKI sent OCE2 a document titled
“Operation: Heralds of the Internet.” The document described in detail
OSADZINSKI’s plan to use his script written with the Python language that would

sort, copy, organize, and redistribute large volumes of content from ISIS official media

24
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 26 of 39 PagelD #:1

and other pro-ISIS channels on Social Media Platform 1. In the document,
OSADZINSKI described the purpose of Operation: Heralds of the Internet:
“Intention/Niyyah: Bring people to Islam and teach everyone the transgressions of
the Crusaders and how the Islamic State’s response to transgressions is self-defense.”

ke

The document included a list of “Priorities”: including “al-Furqan,” “al-I’tisam,”
“Office of Media Productions for the Wilayat of The Islamic State,” “al-Himmah
Office,” and “Nasheed channels.”*° Based on my training and experience, al-Furqan,”
“al-tisam,” “Office of Media Productions for the Wilayat of The Islamic State,” “al-
Himmah Office” are official ISIS media outlets. OCE2 understood this list to include
the locations of ISIS content OSADZINSKI planned to sort, copy and organize using
his script. The document included screenshots of OSADZINSKI’s seript along with
detailed explanations of how the script operated. The document further explained
how the computer script could be modified by others to export information for
additional ISIS channels.

57. I have discussed OSADZINSKI’s document Operation: Heralds of the
Internet with OCE2 and other law enforcement officials with relevant knowledge and
experience who believe that the computer script and associated methodology
described in Operation: Heralds of the Internet function as described by
OSADZINSKI.

58. On or about August 16, 2019, after OSADZINSKI sent Operation:

Heralds of the Internet to OCE2, he told OCE2, “this document is very complicated. it

 

25 A nasheed is a “chant”, t.e., a work of vocal music popular throughout the Islamic world.

25
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 27 of 39 PagelD #:1

is for organizing channels. but copying channels is easy. and i will do a document for
that on android. so brothers who dont have a computer can do it. it will be much
neater.” Based on my training and experience and conversations with OCE2, I believe
that OSADZINSKI was planning to create another tutorial document for copying and
organizing channels on Social Media Platform 1 for pro-ISIS supporters who used
Android cellular telephones.

59. During the same conversation, OSADZINSKI said “1 am downloading
the i’tisam channel and now i am almost done organizing the wilayah channel since
i found a mistake i made, there was a old Furat Media channel and al-Hayat Media
Center? channel. Almost all HD isdars. but i lost the brothers who made it.”
OSADZINSKI characterized the importance of “Furat” and “Al-Hayat” media, by
stating, “they are so important akhi because they are in English so people
understand.”

60. OSADZINSKI went on to tell OCE2, “the channel was called ‘Martyrs’
and it has so much media from official dawla [ISIS] foundations.” OCE2 asked if
OSADZINSKI had begun his previously described plan to disseminate ISIS media
content to individuals on Reddit. OSADZINSKI stated, “very soon in sha Allah. that
is what this is for.”

61. During the same conversation, OCE2 asked about the technical nature

of OSADZINSKI’s plans. OSADZINSKI stated, “yes akhi. i will make a guide for

 

26 Al-Furat is an official ISIS media publication wing, and Al-Hayat is a reference to Al-Hayat
Media which, as noted in paragraph 17, has been added to the Department of States’
designation of ISIS as a foreign terrorist organization.

26
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 28 of 39 PagelD #:1

ansar [ISIS supporters] so they can do it themselves.” Based on my training and
experience and conversations with OCE2, I believe OSADZINSKI was referring to
creating a guide to teach other ISIS supporters how to use OSADZINSKI’s script.

62.  Onor about October 6, 2019, OSADZINSKI told OCE2:

yea I want to make a system so I don’t have to message any bot|(s].
just copy channel links

it takes a lot of time and energy akhi

I pray Allah swt will give me the energy

to copy all of [pro-ISIS Online Organization’s| channels

and spread them everywhere on the internet

this is my current work akhi

in sha Allah you will see how many people it reaches...

I am bringing it to the west...

it’s easy to spread it in Iraq and Syria and all Arab countries

but in America they make sure nobody knows about Islam or jihad

63. During the same conversation, OCE2 asked OSADZINSKI how he came
up with the idea. In response, OSADZINSKI said, “before I was Muslim I wanted to
find dawla2’ videos but never could|[.] its very good for dawah[.] the news lies about
dawla videos and will never show it full[.] amin[.] I don’t know them too close but I
love their work[.]I try to help them|[.]”

OSADZINSKI Contacted OCE4

 

64. On October 2, 2019, OSADZINSKI, using Social Media Platform 1
Account 2, unsolicited, contacted a user account on Social Media Platform 1 operated
by OCE4, who portrayed him/herself online as affiliated with another unofficial pro-
ISIS online organization. OSADZINSKI said, “ahki, do you have English translated

isdarat [publications] from the wilayah? ’m a munasir [supporter] and copy channels

 

27 Dawla means ISIS —it is a shorthand reference to the Arabic title of the Islamic State.

27
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 29 of 39 PagelD #:1

and share.” OSADZINSKI sent a screenshot showing a Social Media Platform 1
channel that appeared to have been created by OSADZINSKI, titled “Channel with
every isdar ever.” The channel appeared to contain 38,488 photos, 8,860 videos, 2,100
files, 3,457 audio files, 4 shared links, and 10 members.

65. On or about October 3, 2019, OCE4 told OSADZINSKI a “brother” who
knew computer code would contact OSADZINSKI on Social Media Platform 1. OCE4,

>

posing as the “brother,” contacted OSADZINSKI from a separate user account on
Social Media Platform 1 and inquired about the code which copied Social Media
Platform 1 channels. OSADZINSKI instructed OCE4 to download the application
Termux, what OSADZINSKI described as “a linux emulator.” Based on my training
and experience and conversations with OCE4, I understand Termux to be an
application that allows a user to run Linux tools on an Android device. I further
understand that the “linux emulator’ was necessary because OSADZINSKI used a
Linux operating system.

66. During the same conversation, OSADZINSKI provided OCE4 detailed
instructions on how OSADZINSKI employed a Python script connected to nine bots
OSADZINSKI controlled to automatically duplicate and save ISIS propaganda on
Social Media Platform 1. OSADZINSKT instructed OCE4 to use Termux to install
Python and run the application. Once Python was installed, OSADZINSKI provided
four Social Media Platform 1 bots for OCE4 to use for demonstration purposes.

OSADZINSKI gave OCE4 directions on running Termux on an Android device.

OSADZINSKI demonstrated how to pull the content from a channel and post all the

28
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 30 of 39 PagelD #:1

content into a blank channel. OCE4 watched the demonstration and observed the
Python script automatically copying all the content from a channel containing 587
images, videos, text files, or audio files of Russian language ISIS propaganda and
posting the content into a previously empty channel. According to OCE4, it took
approximately four minutes to copy the content of the ISIS channel and repost it into
the previously empty channel.

67. On or about October 3, 2019, in the same conversation, OSADZINSKI
explained to OCE4 that the script is written in the Python programming language
and was linked to approximately eight bots run by OSADZINSKI. OSADZINSKI
explained “if you forward too many [messages] [Social Media Platform 1] can ban or
restrict your account[.] but with this bot program [Social Media Platform 1] never
bans.” Based on my review of open source information and conversations with other
law enforcement officers, as an anti-spam feature, I know that Social Media Platform
1 limits the number of messages a Bot may send to approximately 500 per minute.
OSADZINSKI explained that because of this limitation, when the first bot reaches
500 messages, the Python script automatically rolls over to a second bot, and when
the second bot reaches 500 messages, the Python script automatically rolls over to a
third bot, and so forth. According to OSADZINSKI, the script rotates through a total
of eight bots before starting again with bot one. By utilizing this Python script,
OSADZINSKI is able to rapidly and automatically copy ISIS media channels on

Social Media Platform 1 without being banned.

29
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 31 of 39 PagelD #:1

68. On or about October 4, 2019, OCE4 informed OSADZINSKI that
OSADZINSKI’s directions had enabled OCE4 to successfully install and use the
script. Later in the conversation, OSADZINSKI sent OCE4 a screen capture of his
computer with a picture of files showing ISIS material, including magazines,

speeches, and videos taken from different locations online:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office lor Hermnah Magazine: Speeches Natheeds Rado al Bayan Books
Hons
AlHayst Media Center Furst Media Office for the Provinces of The Noble Qur'an Itizam Foundation. ChatE xport_04_10_2019
the Islamic State

Aaa eceeeeee ececeeee eeecece’ cececece

 

 

 

 

 

 

 

a

 

 

 

Furqan Foundation for New Text Document. txt fhadology cravd before readme bd lenamet. py
Media Production censorship. bet

 

 

OSADZINSKI stated the files contain over 700GB of material, and that he had
“download|ed] all and organize[d].”
The Subject Premises and Subject Devices
69. On or about February 138, 2019, CHS1,28 an individual from the
information technology field who had previously met OSADZINSKI in connection
with OSADZINSKI’s computer science studies, called the Subject Phone and spoke

with OSADZINSKI about computer programming opportunities. Thereafter, CHS1

 

28 CHS1 has been an FBI source since 2013 and has been paid approximately $350,000. CHS1
has been involved in multiple FBI investigations, and the information provided by CHS1 has
proven to be reliable and credible.

30
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 32 of 39 PagelD #:1

and OSADZINSKI developed a friendly relationship. Over the course of the
relationship, CHS1 let OSADZINSKI know that CHS1 was an ISIS supporter.

70. Over the course of several months, CHS1 and OSADZINSKI met in
person on approximately five occasions. Between meetings, CHS and OSADIZNSKI
communicated over Subject Phone and on Social Media Platform 1. During the
course of their meetings and correspondence, OSADZINSKI and CHS1 shared pro-
ISIS nasheeds and made statements consistent with their support for ISIS.

71. Based on my training and experience, I know that Social Media Platform
1 can be used via a mobile and desktop messaging application. Further, I know that
users of Social Media Platform 1 typically use the application on their mobile devices.
As described below, CHS1 has observed Social Media Platform 1 mobile application
on Subject Phone during a meeting with OSADZINSKI.

72. On or about May 9, 2019, OSADZINSKI and CHS1 discussed, among
other things, video gaming, OSADZINSKI’s upcoming travel to meet his fiancé in
Indonesia and the mujahideen in Dawla. On the same day, OSADZINSKI discussed
his research of an FBI agent who had previously attempted to interview
OSADZINSKI in March 2018. OSADZINSKI told CHSI1, “So the FBI
Counterterrorism Division started harassing me and my family...they said for
internet activities.” OSADZINSKI then told CHS1, “It’s not counterterrorism, listen
these people they don’t have any bond for the Islamic community. They don’t have
any work being a police officer. They got the job, they got the job because [the agent’s]

dad was a politician. This Agent and then that was in 2016 right after Trump got

31
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 33 of 39 PagelD #:1

elected, March 2016. So [the agent] doesn’t even have the job for [the agent’s|
qualifications, just because it’s a politician. They're not good at counterterrorism.”
CHS1 then asked OSADZINSKI to clarify what he meant, to which OSADZINSKI
stated, “[T]he agent’s dad....The agent that follows me and like tries to... Yeah, FBI!”

73.  Onor about August 21, 2019, OSADZINSKI and CHS1 met in person in
Chicago, Illinois. During the meeting, OSADZINSKI provided his Social Media
Platform 1 moniker to CHS1. Later that day, OSADZINSKI sent CHS1 Social Media
Platform 1 links to ISIS media content channels. At the end. of the meeting,
OSADZINSKI invited CHS1 to a series of six channels on Social Media Platform 1,

27 Ge

ranging from “wilayah isdar,” “itisam,” “al-furqan,” “speeches,” “magazines,” and
stated, “these channels are all owned by me akhi, share with anyone you trust.”
OSADZINSKI then sent CHS1 a screenshot of the Python script he used to archive
ISIS content into self-managed channels, and said “preview of copying a big channel
with the script the brothers made.” Based on a visual examination of the Python
script by OCE2, OCE4, and FBI Agents familar with the Python script, the Python
script OSADZINSKI sent to CHS1 appeared to be the same script OSADZINSKI sent |
to OCE2 and OCE4. Based on my training and experience, I know that this script
runs on electronic devices like the Subject Devices. CHS1 asked OSADZINSKI if
he acquired all these videos himself, to which OSADZINSKI replied, “some brothers

made them all and I just copy them. But I did modify and sort them to 3860p versions

only so I can upload a full .rar?9 to archive.”

 

29 A rar file is a data container that stores one or more files in a compressed form.

32
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 34 of 39 PagelD #:1

74. On or about August 29, 2019, OSADZINSKI, using Subject Phone,
sent CHS1 a photograph of a large poster containing Arabic written words over what
appears to be Quranic verses via a messaging application. OSADZINSKI stated, “...1

printed this beautiful poster at the university hbrary.”

 

Ma sha Allah akhi | printed this
beautiful poster at the university
library 1:09 PM

 

 

Based on my conversations with FBI linguists, I understand the Arabic words in the
poster translate to “al-Jihad.” A desktop computer, similar in appearance to the one
contained in paragraph 76 below, is visible in the photograph, next to a printer. The
photograph appears to be taken from a high floor and with adjacent high rise
buildings visible. The contents of the photograph, including the elevation, are
consistent with one taken from the Subject Premises, which is on the 13th floor of
an apartment building in Chicago.

75.  Onor about October 8, 2019, CHS1 and OSADZINSKI met in person in

Chicago, Illinois. OSADZINSKI brought the Subject Laptop and the Subject

33
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 35 of 39 PagelD #:1

Phone to the meeting. During the meeting, CHS1 observed the Arch Linux operating
system on the Subject Laptop. OSADZINSKI briefly showed CHS1 the password
for the computer, which he kept on a piece of paper in his wallet. OSADZINKSI
claimed he would swallow the piece of paper if caught by authorities. OSADZINSKI
told CHS1 he runs the Python scripts for Operation: Heralds of the Internet, as well
as the videos he distributes on his desktop computer at the Subject Premises.
OSADZINSKI also told CHS1 that he uses the Subject Laptop for his computer
science classes.

76.  Onor about October 10, 2019 CHS1 and OSADZINSKI met in person in
Chicago, Illinois. OSADZINSKI brought the Subject Laptop to the meeting and
showed CHS1 how to download the necessary software. OSADZINSKI also showed
CHS1 how to operate the Python script on the Subject Laptop. CHS1 was able to
successfully run the Python script on CHSI’s computer. During this meeting,
OSADZINSKI sent updated versions of the Python script and other data to CHS1.
OSADZINSKI also brought the Subject Phone to the meeting. OSADZINSKI
showed CHS1 how OSADZINSKI would edit the video quality of ISIS videos he
disseminates using the Subject Phone. OSADZINSKI indicated the original Python
script came from another ISIS supporter and that he edited the Python script to
perform his ISIS preservation project. OSADZINSKI told CHS1 he had been sending
screenshots with instructions for using the Python script to individuals in Chechnya
to use. OSADZINSKI discussed with CHS1 a new project OSADZINSKI was working

on using a Python script to copy and organize high quality ISIS videos. OSADZINSKI

34
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 36 of 39 PagelD #:1

also discussed posting ISIS videos to Reddit through a random “kuffar,” or non-
believer, with the intent to spread ISIS videos without being detected by law
enforcement. OSADZINSKI believed the “kuffar” posting the videos on his behalf was
likely to be arrested. CHS1 understood that OSADZINSKI wanted non-ISIS
supporters to look at ISIS material online, which would cause law enforcement to
investigate the non-supporters, instead of ISIS supporters. OSADZINSKI believed he
will not be detected because he used The Onion Router (TOR), a program that
anonymizes its users. OSADZINSKI told CHS1 that he took additional steps to
obscure his internet traffic by using VPN services.

77. During the same meeting, OSADZINSKI told CHS1 that he believed his
project to preserve ISIS content was the “highest form of jihad.” OSADZINSKI
informed CHS1 that “no more than ten brothers know how to do this kind of [media]
jihad.” During the meeting, CHS1 observed Social Media Platform 1 on Subject
Phone.

78. At the conclusion of the October 8 and October 10 meetings, CHS1 drove
OSADZINSKI to the Subject Premises. CHS1 observed OSADZINSKI return to the

Subject Premises with the Subject Laptop.

35
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 37 of 39 PagelD #:1

OSADZINSKI Sent OCE4 a Picture of the ISIS Flag
79. On or about October 23, 2019, OSADZINSKI and OCE4 discussed a
specific Social Media Platform 1 channel that supports ISIS. OSADZINSKI told
OCE4, “ma sha Allah wait let me make a picture for you to post [on the channel].”
OSADZINSKI then sent OCE4 an image of an ISIS flag in front of a computer monitor
with Social Media Platform 1 channel [redacted] open on the computer screen and

displaying an ISIS flag on the channel.

 

 

Based on the context in which the picture was sent and the image of a computer
monitor in it, I believe that OSADZINSKI took this picture at a desktop computer in
the Subject Premises.

80. During the same conversation, OSADZINSKI asked OCE4, “if you know

a brother who can write Arabic let me know,” OSADZINSKI sent an Arabic phrase
36
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 38 of 39 PagelD #:1

meaning, “The Islamic State of the Caliphate... Soon Allah willing.” OSADZINSKI
stated he intended to photo-shop the phrase onto a separate image, and sent OCEH4
an image of Trump Tower, in downtown Chicago, Illinois, and then deleted the image.
OSADZINSKI stated he would post this image in his own channel on Social Media
Platform 1.
OSADZINSKI Swore Allegiance To The New ISIS Leader

81. On or about November 2, 2019, OSADZINSKI, unsolicited, sent OCH4
an image of an ISIS flag with a handwritten note that stated, “I RENEW MY
PLEDGE TO ABU IBRAHIM AL-HASHIMI AL-QURASHI, IN THE LAND OF

AMERICA.”

 

82. Based on open source information, in November 2019, ISIS announced

Abu Ibrahim Al-Hashimi Al-Qurashi as the new leader of ISIS, following of death of

37
Case: 1:19-cr-00869 Document #: 1 Filed: 11/15/19 Page 39 of 39 PagelD #:1

the prior leader, Abu Bakr al-Baghdadi. OSADZINSKI then stated “mine akhi. The
brother didn’t post it in the bayah channel|].”8°
CONCLUSION

For the reasons stated herein, there is probable cause to find that THOMAS
OSADZINSKI attempted to provide material support or resources to ISIS, in violation
of Title 18, United States Code, Section 2339B. Further, there is probable cause that
evidence and instrumentalities relating to this criminal conduct will be found in the
Subject Premises and on the Subject Devices.

FU ER AFFJANT SAYETH NOT.

Phillip Viggiani
Special Agent,
Federal Bureau of Investigation

SUBSCRIBED AND SWORN
befgre me of Noyember 15, 2019.

onorable SUNIL R. HARJANI
United States Magistrate Judge

 

30 Based on my training and experience, | know that “bayah” is a term for the oath of
allegiance sworn by ISIS members to its leader.
38
